COLLATERALIZED GUARANTY AGREEMENT

 

THIS COLLATERALIZED GUARANTY AGREEMENT (the “Agreement”) is made as of this
1stth day of October, 2011 by GENERAL AUTOMOTIVE COMPANY, a Nevada corporation
with principal offices located at 5422 Carrier Dr., Suite 309, Orlando, Florida
32819 (the "Guarantor”) for the benefit of DOUGLAS J. NAGEL (the “Lender.”)

 

RECITALS

 

WHEREAS, the Lender has loaned funds to Pro Value Automotive Corporation, a
Florida corporation (“Pro Value”) in the principal amount of One Hundred Seventy
Five Thousand ($175,000) Dollars (the “Pro Value Loan”) as evidenced by that
certain Secured Promissory Note of even date herewith (the “Promissory Note”);
and

 

WHEREAS, Pro Value and the Guarantor are related companies, and in order to
induce Lender to provide the Pro Value Loan, the Guarantor has agreed to enter
into this Agreement for the purpose of guaranteeing Pro Value’s payment
obligations in connection with the Promissory Note.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties agree as follows:

 

1. Guarantee. Guarantor unconditionally and absolutely guarantees Pro Value’s
full performance of each and every one of Pro Value’s obligations under the
Promissory Note, including but not limited to all payment obligations. The
obligation of Guarantor under this Agreement shall not be subject to any
reduction, limitation or termination for any reason including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
and shall not be subject to any defense, setoff, counterclaim or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
provisions of this Agreement.

 

2. Continuing Guarantee of Payment. The obligation of Guarantor under this
Agreement shall in all respects be a continuing, absolute and unconditional
guaranty of prompt and complete payment and performance (and not merely of
collection), and shall remain in full force and effect (notwithstanding, without
limitation, the dissolution of guarantor) until the full and final payment of
all indebtedness evidenced by the Promissory Note.

 

3. Primary Obligation of Guarantor. The Guarantor hereby waives any rights it
may have to compel Lender to proceed first against Pro Value. The Lender’s
exercise of any remedies against Pro Value, shall not (except to the extent that
the exercise of such remedies cause the Guarantor’s obligations herein to be
satisfied) in any way affect the Guarantor’s obligations.

 

4. Security for Guarantee. The obligation of Guarantor under this Agreement and
the indebtedness evidenced by the Promissory Note are secured by a first lien
on, and security interest in 10,750,000 shares of common stock owned by
Guarantor in Greencell, Inc., a Delaware public corporation (the “Greencell
Stock.”) Lender’s security rights and interests are more fully set forth in that
certain Pledge and Security Agreement among Lender and Guarantor of even date
herewith (the “Security Agreement.”)

 

 

1

 

 

5. Entire Agreement. This Agreement, together with the Security Agreement,
constitutes the entire agreement between the Lender and the Guarantor with
respect to the subject matter hereof, and may not be changed or modified in any
manner, nor any rights or remedies waived, except in writing, signed by the
party sought to be bound by such change in waiver.

 

6. Governing Law and Jurisdication. This Agreement shall be governed as to its
validity, interpretation and effect by the internal laws of the State of Florida
for contracts made and to be performed within the State of Florida. In any legal
proceeding involving, directly or indirectly, any matter arising out of or
related to this Agreement or the relationship evidenced hereby or thereby,
maker, and payee by its acceptance hereof, hereby irrevocably submits to the
jurisdiction of any court in Miami-Dade County in the State of Florida or the
United States District Court for the Southern District of Florida and agrees not
to raise any objection to such jurisdiction or to the laying or maintaining of
the venue of any such proceeding in such county.

 

7. Cost of Enforcement. Guarantor agrees to indemnify Lender for all
out-of-pocket third party costs and expenses, including, but not limited to,
reasonable attorneys’ fees, incurred or paid by Lender in enforcing this
Agreement, whether or not litigation is commenced.

 

8. Execution. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document. Any counterpart of this Agreement may be executed and
delivered by any party via facsimile provided a manually executed counterpart is
later delivered to the other parties.

 

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have executed this Agreement, as an instrument under seal, as of the day and
year first above written.

 

 

GENERAL AUTOMOTIVE COMPANY

 

By: /s/ Daniel Valladao

DANIEL VALLADAO

Chief Executive Officer

2

 

 

 

